DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Proposed Amendment

An examiner’s proposed amendment was presented to applicant.  The proposed amendment was declined.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 3/10/2022, 3/25/2022, 8/18/2022, 8/31/2022 and 10/19/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

Acknowledgment is made that claims 1, 6, 10 and 16 are amended.  Claim 19 and 20 were objected claims.  Claims 1-20 are pending in the instant application.

Response to Arguments

Applicant’s arguments, see Remarks, filed on 8/18/2022 have been fully considered.


Claim Rejections under 35 U.S.C. 103
Claims 1, 3, 4, 7, 10, 12, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US 2021/0034250), hereinafter Mizuno in view of Hussain et al. (US 2015/0319243), hereinafter Hussain further in view of Valtonen (US 2021/0318828).

Claim 1 is amended with the following features:
“… remove, from the mapping, one or more NVMe namespaces associated with one or more physical storage locations located in the inactive NVMe node; and 
send at least one notification to at least one other NVMe node of the plurality of NVMe nodes indicating that the one or more NVMe namespaces have been removed from the mapping.” (Emphasis added)

Claim 10 is amended with the following feature:
“…storing a mapping of Non-Volatile Memory express (NVMe) namespaces to physical storage locations located in a plurality of NVMe nodes, wherein the mapping indicates NVMe nodes of the plurality of NVMe nodes that have accessed data in a particular NVMe namespace,  and wherein each NVMe node of the plurality of NVMe nodes is configured to communicate on a network using NVMe over Fabric (NVMeoF)” (Emphasis added)

On page 9 of the Remarks, applicant argues prior art of record  fails to teach the amended feature as recited in independent claims 1 and 10.

Applicant’s argument is persuasive, therefore, a new ground of rejection is made in light of the amendment.

Dependent Claims 2-9 and 11-20
Applicant argues these claims conditionally based on the arguments presented to their parent claim(s). Applicant’s argument is persuasive, therefore, a new ground of rejection is made in light of the amendment.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim 19 recites “means for receiving a notification …. updating the global mapping.” And claim 20 recites “means for identifying …”  These claim limitations use the word “means” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following is written description that discloses information showing the corresponding structure and functions/operations of the “means” recited in the claims: Fig. 7 and paragraph [0068]-[0072]. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 6, 7, 10, 12, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US 2021/0034250), hereinafter Mizuno in view of Hussain et al. (US 2015/0319243), hereinafter Hussain further in view of Valtonen (US 2021/0318828) and further in view of Seo et al. (US 2018/0121344), hereinafter Seo. 

As for claim 1, Mizuno teaches a programmable switch (Fig. 2, Switch 205 and switch control module 215; paragraphs [0044]-[0045] describes PCle switches and their respective control modules, the switches connect to storage controllers), comprising:
a plurality of ports configured to communicate with a plurality of Non-Volatile Memory express (NVMe) nodes (paragraphs [0040]-[0041] describe back-end ports for connecting a node to a drive box i.e. NVMe drives (see paragraph [0030] and [0056]));
circuitry configured to (Fig. 2, switch control module 215)
determine that an NVMe node of the plurality of NVMe nodes has become abnormal (paragraphs [0064] describes the switch control module  detects an abnormality of a port in the drive. Note: the port belongs to the drive, thus an error of a port is construed as an error happens at the drive);
send a notification to a network controller of an event (paragraph [0066] describes the switch control module generates a message indicating the abnormality of the port in the drive to notify the processor of a storage controller of the abnormality of the port in the drive).
Mizuno fails to teach
each NVMe node is configured to communicate on a network using NVMe over Fabric (NVMeoF);
wherein abnormal includes inactive;
at least one memory configured to store a mapping of NVMe namespaces to physical storage locations located in the plurality of NVMe nodes;
remove, from the mapping, one or more NVMe namespaces associated with one or more physical storage locations located in the inactive NVMe node;
wherein sending a notification includes sending at least one notification to at least one other NVMe node of a plurality of NVMe nodes indicating that one or more NVMe namespaces have been removed from a mapping.
However, it is well known in the art, to update NVMe namespaces based on connection status of NVMes, as evidenced by Hussain.
Hussain discloses
wherein abnormal includes inactive (paragraph [0034] describes the storage proxy engine maintains an inactivity timer to determine inactivity state of the remote storage devices);
at least one memory configured to store a mapping of NVMe namespaces to physical storage locations located in the plurality of NVMe nodes (paragraphs [0027]- [0029] and [0031] describe remote storage devices include solid-state drive which is construed as NVMe devices, and a NVMe storage proxy engine of a NVMe controller collects volumes of the remote storage devices and converts them to NVMe namespaces, each including a plurality of logical volumes/devices i.e. a collection of logical blocks, the NVMe storage proxy engine organizes the remote storage devices as one or more logical or virtual volumes/blocks in the NVMe namespaces, each volume is classified as logical or virtual since it maps to one or more physical storage devices either locally attached to or remotely accessible by the NVMe controller);
remove, from the mapping, one or more NVMe namespaces associated with one or more physical storage locations located in the inactive NVMe node (paragraph [0034] describes the NVMe storage proxy engine is configured to maintain an inactivity timer/counter on the logical volumes and namespaces mapped to the remote storage devices and to purge one or more logical volumes and namespaces that have been inactive for a certain period of time from the lookup table).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Hussain for having records of NVMe namespaces. The teachings of Hussain, when implemented in the Mizuno system, will allow one of ordinary skill in the art to manage availability status of NVMe drives. One of ordinary skill in the art would be motivated to utilize the teachings of Hussain in the Mizuno system in order to facilitate and manage read and write requests being directed to and served by storage resources.
The combined system of Mizuno and Hussain fails to teach 
each NVMe node is configured to communicate on a network using NVMe over Fabric (NVMeoF);
wherein sending a notification includes sending at least one notification to at least one other NVMe node of a plurality of NVMe nodes indicating that one or more NVMe namespaces have been removed from a mapping.
However, it is well known in the art, to modify a configuration of a NVMe device to create a global namespace, as evidenced by Valtonen.
Valtonen discloses
each NVMe node is configured to communicate on a network using NVMe over Fabric (NVMeoF) (paragraph [0005] describes a network of NVMe devices that are compliance with a NVM Express over Fabrics (NVMeoF) Specification);
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Valtonen for implementing NVMeoF. The teachings of Valtonen, when implemented in the Mizuno and Hussain system, will allow one of ordinary skill in the art to enable connectivity between a host and a remote disk. One of ordinary skill in the art would be motivated to utilize the teachings of Valtonen in the Mizuno and Hussain system in order to enable remote access of a host to a NVMe device over network fabrics.
The combined system of Mizuno, Hussain and Valtonen fails to teach
wherein sending a notification includes sending at least one notification to at least one other node of a plurality of nodes indicating that one or more  namespaces have been removed from a mapping.
However, it is well known in the art, to update status of a namespace, as evidenced by Seo.
Seo discloses
wherein sending a notification includes sending at least one notification to at least one other NVMe node of a plurality of NVMe nodes indicating that one or more NVMe namespaces have been removed from a mapping (paragraphs [0042]-[0043] describe a storage device is considered as multiple storage devices by a host and a storage device is a non-volatile memory express solid state drive (NVMe SSD) device; Fig. 22, Step S860, paragraphs [0116]-[0125] describe operations between a controller and a NVMe when a namespace is deleted, the controller when a namespace deletion is executed, the controller relocates and loads mapping information to the mapping table and provides the modified mapping table to the NVMe, the providing of a modified mapping table is construed as notifying the NVMe of the namespace deletion of the mapping table).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Seo for updating a mapping table. The teachings of Seo, when implemented in the Mizuno, Hussain  and Valtonen system, will allow one of ordinary skill in the art to manage data storage capability. One of ordinary skill in the art would be motivated to utilize the teachings of Seo in the Mizuno, Hussain and Valtonen system in order to eliminate a need for a secondary lookup table and reducing system latencies when namespaces are removed from a mapping table.

As for claim 3, the combined system of Mizuno, Hussain and Valtonen teaches wherein the circuitry is further configured to perform operations (Mizuno: paragraph [0072] describes the processor performs a procedure).
The combined system of Mizuno, Hussain and Valtonen fails to teach wherein operations include
determine that a new NVMe node has been connected to a port of a plurality of ports; and
add one or more new NVMe namespaces to a mapping that are associated with one or more new physical storage locations in the new NVMe node.
However, it is well known in the art, to update namespace data when a new storage is added to a storage cluster, as evidenced by Hussain.
Hussain discloses wherein operations include
determine that a new NVMe node has been connected to a port of a plurality of ports (paragraph [0033] describes the storage proxy engine receives information regarding newly added one or more remote storage devices to the current set of remote storage devices); and
add one or more new NVMe namespaces to a mapping that are associated with one or more new physical storage locations in the new NVMe node (paragraph [0033] describes the storage proxy engine updates and expands the mapping between the NVMe namespaces/logical volumes and the set of remote storage devices to include the additional remote physical storage devices at runtime).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Hussain for updating records of NVMe namespaces. The teachings of Hussain, when implemented in the Mizuno, Valtonen and Seo system, will allow one of ordinary skill in the art to manage availability status of NVMe drives. One of ordinary skill in the art would be motivated to utilize the teachings of Hussain in the Mizuno, Valtonen and Seo system in order to facilitate and manage read and write requests being directed and served by storage resources.

As for claim 4, the combined system of Mizuno, Hussain and Valtonen teaches wherein the circuitry is further configured to perform an operation (Mizuno: paragraph [0072] describes the processor performs a procedure).
The combined system of Mizuno, Hussain and Valtonen fails to teach wherein an operation include temporarily retain data sent to a target NVMe node after sending the data in a message to the target NVMe node.
However, it is well known in the art, to cache data in a memory, as evidenced by Hussain.
Hussain discloses
wherein an operation includes temporarily retain data sent to a target NVMe node after sending the data in a message to the target NVMe node (paragraph [0034] describes the storage proxy engine pre-fetches data from a volume of the remote storage devices that are frequently accessed by the VMs to a cache).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Hussain for prefetching frequently accessed data in a cache. The teachings of Hussain, when implemented in the Mizuno, Valtonen and Seo system, will allow one of ordinary skill in the art to preserve processing resources involving read/write requests. One of ordinary skill in the art would be motivated to utilize the teachings of Hussain in the Mizuno, Valtonen and Seo system in order to reduce processing resources to fetch data from storage resources and expedite responses to read and write requests sent from VMs to the destination storage devices.

As for claim 6, the combined system of Mizuno, Hussain and Valtonen teaches wherein the circuitry is further configured to perform an operation (Mizuno: paragraph [0072] describes the processor performs a procedure).
The combined system of Mizuno, Hussain and Valtonen fails to teach wherein an operation includes sending a notification to a network controller of a removed one or more NVMe namespaces to update a global mapping of active NVMe namespace to NVMe nodes in a network.
However, it is well known in the art, to request a controller to update a mapping table, as evidenced by Seo.
Seo discloses
wherein an operation includes sending a notification to a network controller of a removed one or more NVMe namespaces to update a global mapping of active NVMe namespace to NVMe nodes in a network (paragraphs [0103] and [0127]-[0132] describe the host sends a request to delete a namespace and the controller receives the request to delete one of the namespaces, the controller updates the mapping table to include namespaces that are remained (i.e. active NS1 and NS3) and provides the modified mapping table to the NVMe).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Seo for updating a mapping table. The teachings of Seo, when implemented in the Mizuno, Hussain  and Valtonen system, will allow one of ordinary skill in the art to manage data storage capability. One of ordinary skill in the art would be motivated to utilize the teachings of Seo in the Mizuno, Hussain and Valtonen system in order to eliminate a need for a secondary lookup table and reducing system latencies when namespaces are removed from a mapping table.

As for claim 7, the combined system of Mizuno, Hussain and Seo fails to teach wherein a mapping further indicates other NVMe nodes that have accessed data in a particular NVMe namespace.
However, it is well known in the art, to utilize a namespace that represents data partitions located in different storage medium, as evidenced by Valtonen.
Valtonen discloses wherein a mapping further indicates other NVMe nodes that have accessed data in a particular NVMe namespace (Fig. 6; paragraph [0210] describes NVMe Device 0 and NVMe Device 1 and their respective Controller, each controller accesses one or more namespace). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Valtonen for storing data associated with nodes and namespaces. The teachings of Valtonen, when implemented in the Mizuno, Hussain and Seo system, will allow one of ordinary skill in the art to direct hosts to correct storage resources that correspond with namespaces. One of ordinary skill in the art would be motivated to utilize the teachings of Valtonen in the Mizuno, Hussain and Seo system in order to record an initial configuration of the controllers and the namespaces which enables a management apparatus to modify the initial configuration of the controllers and the namespaces by creating a single global namespace before performing data erasure of at least one of the namespaces.

As for claim 10, Mizuno teaches a method performed by a programmable switch (paragraphs [0044]-[0045] describes PCle switches and their respective control modules, the switches connect to storage controllers via ports), the method comprising:
determining that an NVMe node of a plurality of NVMe nodes has become inactive (paragraphs [0064] describes the switch control module detects an abnormality of a port in the drive. Note: the port belongs to the drive thus, an error of a port is construed as an error happens at the drive).
Mizuno fails to teach
wherein an abnormality includes an inactive state;
storing a mapping of Non-Volatile Memory express (NVMe) namespaces to physical storage locations located in a plurality of NVMe nodes, wherein the mapping indicates NVMe nodes of a plurality of NVMe nodes that have accessed data in a particular NVMe namespace, and
wherein each NVMe node is configured to communicate on a network using NVMe over Fabric (NVMeoF);
removing one or more NVMe namespaces from the stored mapping associated with one or more physical storage locations located in the inactive NVMe node.
However, it is well known in the art, to update NVMe namespaces based on connection status of NVMes, as evidenced by Hussain.
Hussain discloses
wherein an abnormality includes an inactive state (paragraph [0034] describes the storage proxy engine maintains an inactivity timer to determine inactivity state of the remote storage devices);
storing a mapping of Non-Volatile Memory express (NVMe) namespaces to physical storage locations located in a plurality of NVMe nodes (paragraphs [0027]- [0029] and [0031] describe remote storage devices include solid-state drive which is construed as NVMe devices, and a NVMe storage proxy engine of a NVMe controller collects volumes of the remote storage devices and converts them to NVMe namespaces, each including a plurality of logical volumes/devices i.e. a collection of logical blocks, the NVMe storage proxy engine organizes the remote storage devices as one or more logical or virtual volumes/blocks in the NVMe namespaces, each volume is classified as logical or virtual since it maps to one or more physical storage devices either locally attached to or remotely accessible by the NVMe controller),
removing one or more NVMe namespaces from the stored mapping associated with one or more physical storage locations located in the inactive NVMe node (paragraph [0034] describes the NVMe storage proxy engine is configured to maintain an inactivity timer/counter on the logical volumes and namespaces mapped to the remote storage devices and to purge one or more logical volumes and namespaces that have been inactive for a certain period of time from the lookup table).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Hussain for having records of NVMe namespaces. The teachings of Hussain, when implemented in the Mizuno system, will allow one of ordinary skill in the art to manage availability status of NVMe drives. One of ordinary skill in the art would be motivated to utilize the teachings of Hussain in the Mizuno system in order to facilitate and manage read and write requests being directed and served by storage resources.
The combined system of Mizuno and Hussain fails to teach
wherein a mapping indicates NVMe nodes of a plurality of NVMe nodes that have accessed data in a particular NVMe namespace, and
each NVMe node is configured to communicate on a network using NVMe over Fabric (NVMeoF);
However, it is well known in the art, to modify a configuration of a NVMe device to create a global namespace, as evidenced by Valtonen.
Valtonen discloses
each NVMe node is configured to communicate on a network using NVMe over Fabric (NVMeoF) (paragraph [0005] describes a network of NVMe devices that are compliance with a NVM Express over Fabrics (NVMeoF) Specification).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Valtonen for implementing NVMeoF. The teachings of Valtonen, when implemented in the Mizuno and Hussain system, will allow one of ordinary skill in the art to enable connectivity between a host and a remote disk. One of ordinary skill in the art would be motivated to utilize the teachings of Valtonen in the Mizuno and Hussain system in order to enable remote access of a host to a NVMe device over network fabrics.
The combined system of Mizuno, Hussain and Valtonen fails to teach 
wherein a mapping indicates NVMe nodes of a plurality of NVMe nodes that have accessed data in a particular NVMe namespace, and 
wherein a mapping indicates NVMe nodes of a plurality of NVMe nodes that have accessed data in a particular NVMe namespace.
However, it is well known in the art, to map a namespace LBA range to a set of NVMe SSDs, as evidenced by Seo.
Seo discloses
wherein a mapping indicates NVMe nodes of a plurality of NVMe nodes that have accessed data in a particular NVMe namespace (paragraphs [0042]-[0043] describe a namespace function which is a technique for dividing a storage device into a plurality of namespaces and allocating a unique logical block address (LBA) to each namespace, a host perceives a first one of the multiple storage devices corresponds to a first set of LBA).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Seo for supporting a namespace function. The teachings of Seo, when implemented in the Mizuno, Hussain  and Valtonen system, will allow one of ordinary skill in the art to manage data storage capability. One of ordinary skill in the art would be motivated to utilize the teachings of Seo in the Mizuno, Hussain and Valtonen system in order to eliminate a need for a secondary lookup table and reducing system latencies when namespaces are removed from a mapping table.

As for claim 12, the combined system of Mizuno ,Valtonen and Seo teaches all the limitations set forth above except
determining that a new NVMe node has been connected to a port of a programmable switch; and
adding one or more new NVMe namespaces to a mapping that are associated with one or more new physical storage locations in the new NVMe node.
However, it is well known in the art, to update namespace data when a new storage is added to a storage cluster, as evidenced by Hussain.
Hussain discloses
determining that a new NVMe node has been connected to a port of a programmable switch (paragraph [0033] describes the storage proxy engine receives information regarding newly added one or more remote storage devices to the current set of remote storage devices); and
adding one or more new NVMe namespaces to a mapping that are associated with one or more new physical storage locations in the new NVMe node (paragraph [0033] describes the storage proxy engine updates and expands the mapping between the NVMe namespaces/logical volumes and the set of remote storage devices to include the additional remote physical storage devices at runtime).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Hussain for updating records of NVMe namespaces. The teachings of Hussain, when implemented in the Mizuno , Valtonen and Seo system, will allow one of ordinary skill in the art to manage availability status of NVMe drives. One of ordinary skill in the art would be motivated to utilize the teachings of Hussain in the Mizuno, Valtonen and Seo system in order to facilitate and manage read and write requests being directed and served by storage resources.

As for claim 13, the combined system of Mizuno, Valtonen and Seo teaches all the limitations set forth above except temporarily retaining data sent to a target NVMe node after sending the data in a message to the target NVMe node.
However, it is well known in the art, to cache data in a memory, as evidenced by Hussain.
Hussain discloses
temporarily retaining data sent to a target NVMe node after sending the data in a message to the target NVMe node (paragraph [0034] describes the storage proxy engine pre-fetches data from a volume of the remote storage devices that are frequently accessed by the VMs to a cache).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Hussain for prefetching frequently accessed data in a cache. The teachings of Hussain, when implemented in the Mizuno, Valtonen and Seo system, will allow one of ordinary skill in the art to preserve processing resources involving read/write requests. One of ordinary skill in the art would be motivated to utilize the teachings of Hussain in the Mizuno, Valtonen and Seo system in order to reduce processing resources to fetch data from storage resources and expedite responses to read and write requests sent from VMs to the destination storage devices.

As for claim 16, the combined system of Mizuno, Hussain and Valtonen teaches all the limitations set forth above except
sending a notification to a network controller of a removed one or more NVMe namespaces to update a global mapping of active NVMe namespace to NVMe nodes in a network.
However, it is well known in the art, to request a controller to update a mapping table, as evidenced by Seo.
Seo discloses
wherein an operation includes sending a notification to a network controller of a removed one or more NVMe namespaces to update a global mapping of active NVMe namespace to NVMe nodes in a network (paragraphs [0103] and [0127]-[0132] describe the host sends a request to delete a namespace and the controller receives the request to delete one of the namespaces, the controller updates the mapping table to include namespaces that are remained (i.e. active NS1 and NS3) and provides the modified mapping table to the NVMe).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Seo for updating a mapping table. The teachings of Seo, when implemented in the Mizuno, Hussain  and Valtonen system, will allow one of ordinary skill in the art to manage data storage capability. One of ordinary skill in the art would be motivated to utilize the teachings of Seo in the Mizuno, Hussain and Valtonen system in order to eliminate a need for a secondary lookup table and reducing system latencies when namespaces are removed from a mapping table.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (US 2021/0034250) in view of Hussain (US 2015/0319243) and Valtonen (US 2021/0318828) and Seo (US 2018/0121344) further in view of  Seo et al. (US 2017/0214599), hereinafter Seo-599.

As for claim 2, the combined system of Mizuno, Hussain, Valtonen and Seo teaches wherein the circuitry is further configured to determine that the NVMe node has become inactive based on a condition (Hussain: paragraph [0034] describes the storage proxy engine maintains an inactivity timer to determine inactivity state of the remote storage devices, the inactivity is determined when the inactivity timer is over a predetermined threshold);
wherein the NVMe node is an end node (Mizuno: paragraph [0044] describes the remote physical storage devices).
The combined system of Mizuno, Hussain and Valtonen fails to teach wherein a condition includes at least one of detecting inactivity of a port of a plurality of ports that is connected to an inactive end node and reaching a predetermined number of  successive unacknowledged messages sent to the inactive end node.
However, it is well known in the art, to monitor link statuses of ports connected to end nodes, as evidenced by Seo-599.
Seo-599 discloses
wherein a condition includes at least one of detecting inactivity of a port of a plurality of ports that is connected to an inactive end node and reaching a predetermined number of  successive unacknowledged messages sent to the inactive end node (paragraphs [0092]-[0095] describe an end node responds to a request frame from a switch with a respond frame, the switch identifies ports connected to the end nodes, and periodically or aperiodically identifies link statuses of the ports, e.g. the switch determines the link status of a port as a “down” state when a signal having a periodicity larger than a predetermined threshold  is transmitted or received through the corresponding port).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Seo-599 for detecting a link statuses of ports in a storage distributed system. The teachings of Seo-599, when implemented in the Mizuno, Hussain, Valtonen and Seo system, will allow one of ordinary skill in the art to manage availability status of NVMe drives. One of ordinary skill in the art would be motivated to utilize the teachings of Seo-599 in the Mizuno, Hussain, Valtonen and Seo system in order to conserve operating resources of the switch that connected to inactive ports.

As for claim 11, the combined system of Mizuno, Hussain, Valtonen and Seo teaches determining that the NVMe node has become inactive based on at least a condition (Hussain: paragraph [0034] describes the storage proxy engine maintains an inactivity timer to determine inactivity state of the remote storage devices, the inactivity is determined when the inactivity timer is over a predetermined threshold).
The combined system of Mizuno, Hussain, Valtonen and Seo fails to teach wherein a condition includes one of detecting inactivity of a port of a programmable switch that is connected to an inactive NVMe node and reaching a predetermined number of successive unacknowledged messages sent to the inactive NVMe node.
However, it is well known in the art, to monitor link statuses of ports connected to end nodes, as evidenced by Seo-599.
Seo-599 discloses
wherein a condition includes at least one of detecting inactivity of a port of a programmable switch that is connected to an inactive NVMe node and reaching a predetermined number of successive unacknowledged messages sent to the inactive NVMe node (paragraphs [0092]-[0095] describe an end node responds to a request frame from a switch with a respond frame, the switch identifies ports connected to the end nodes, and periodically or aperiodically identifies link statuses of the ports, e.g. the switch determines the link status of a port as a “down” state when a signal having a periodicity larger than a predetermined threshold  is transmitted or received through the corresponding port).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Seo-599 for detecting a link statuses of ports in a storage distributed system. The teachings of Seo-599, when implemented in the Mizuno, Hussain, Valtonen and Seo-599 system, will allow one of ordinary skill in the art to manage availability status of NVMe drives. One of ordinary skill in the art would be motivated to utilize the teachings of Seo in the Mizuno, Hussain, Valtonen and Seo-599 system in order to conserve operating resources of the switch that connected to inactive ports (Seo: paragraph [0112]).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (US 2021/0034250) in view of Hussain (US 2015/0319243) and Valtonen (US 2021/0318828) further in view of Seo (US 2018/0121344) and further in view of  Kim et al. (US 2010/0008260), hereinafter Kim.

As for claim 5, the combined system of Mizuno, Hussain, Valtonen and Seo teaches wherein an NVMe node is a terminal unit (Mizuno: paragraph [0044] describes the remote physical storage devices).
The combined system of Mizuno, Hussain, Valtonen and Seo teaches wherein a circuitry is further configured to:
send a message to a target terminal unit of a plurality of terminal units; 
determine whether a timeout value has been reached for receiving an acknowledgment of the sent message from the target terminal unit; and
in response to the timeout value being reached without receiving the acknowledgment from the target terminal unit, resend the message to a different terminal unit.
However, it is well known in the art, to check availability status of a terminal as evidenced by Kim.
Kim discloses wherein a circuitry is further configured to:
send a message to a target terminal unit of a plurality of terminal units (paragraphs [0104] and [0110]-[0112] describe a first terminal protocol unit starts a processor at a specific time interval, checks for timeout, determines a status of a counterpart terminal by sending a status management message); 
determine whether a timeout value has been reached for receiving an acknowledgment of the sent message from the target terminal unit (paragraph [0112] describes the first terminal protocol unit checks for timeout and determines a status of the counterpart terminal  as an offline if there is no received response message within the timeout); and
in response to the timeout value being reached without receiving the acknowledgment from the target terminal unit, resend the message to a different terminal unit (paragraphs [0105] and [0112]-[0113] describe the first terminal protocol unit determines the offline status of the counterpart terminal if there is no received response message within the timeout value and the first terminal protocol unit sends a terminal request message initially sent in counterpart-terminal registration to a plurality of counterpart terminals at a specific time interval).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Kim for exchanging status information with a group of terminals. The teachings of Kim, when implemented in the Mizuno, Hussain, Valtonen and Seo system, will allow one of ordinary skill in the art to determine availability status of a terminal in a group of terminals. One of ordinary skill in the art would be motivated to utilize the teachings of Kim in the Mizuno , Hussain, Valtonen and Seo system in order to maintain a communication channel between member terminals of a group of terminals. 

As for claim 15, the combined system of Mizuno, Hussain, Valtonen and Seo teaches wherein an NVMe node is a terminal unit (Mizuno: paragraph [0044] describes the remote physical storage devices).
The combined system of Mizuno, Hussain, Valtonen and Seo fails to teach sending at least one notification to at least one other terminal unit of a plurality of terminal units indicating that the terminal unit has become inactive.
However, it is well known in the art to report a change in status of a terminal to other terminals in a group of terminals, as evidenced by Kim.
Kim discloses
sending at least one notification to at least one other terminal unit of a plurality of terminal units indicating that the terminal unit has become inactive (paragraph [0116] describes the first terminal unit is in an offline status and reports the status change to counterpart terminal units).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Kim for exchanging status information with a group of terminals. The teachings of Kim, when implemented in the Mizuno, Hussain, Valtonen and Seo system, will allow one of ordinary skill in the art to determine availability status of a terminal in a group of terminals. One of ordinary skill in the art would be motivated to utilize the teachings of Kim in the Mizuno , Hussain, Valtonen and Seo system in order to maintain a communication channel between member terminals of a group of terminals. 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (US 2021/0034250) in view of Hussain (US 2015/0319243) and Valtonen (US 2021/0318828) further in view of Seo (US 2018/0121344) further in view of Gupta et al. (US 2021/0034270), hereinafter Gupta.

As for claim 9, the combined system of Mizuno, Hussain, Valtonen and Seo teaches all the limitations set forth above except detect an activation of a port of a plurality of ports; and in response to detecting the activation of the port, performing an NVMe discovery service to determine whether one or more new NVMe namespaces are available via the activated port.
However, it is well known in the art, to provide information about the availability of ports within a distributed storage system, as evidenced by Gupta.
Gupta discloses wherein a circuitry is further configured to:
detect an activation of a port of a plurality of ports (paragraphs [0030]-[0031] describe a discovery controller returns an identification of one or more ports IO system to which a host may connect); and in response to detecting the activation of the port, perform an NVMe discovery service to determine whether one or more new NVMe namespaces are available via the activated port (paragraphs [0042]-[0043] describe the discovery controller sends an async event notification to the host, the notification tells the host that access to a particular namespace is not only available to ports P0 and P2 but now it is available to ports P5 and P7 because ports P5 and P7 are available on an appliance).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Gupta for providing data associated with ports and namespaces. The teachings of Gupta, when implemented in the Mizuno, Hussain, Valtonen and Seo system, will allow one of ordinary skill in the art to direct hosts to correct storage resources that correspond with ports and their associated namespaces. One of ordinary skill in the art would be motivated to utilize the teachings of Gupta in the Mizuno, Hussain, Valtonen and Seo system in order to establish a connection between hosts and non-volatile memory  and create and expose a volume as a namespace to hosts (Gupta: Abstract).

As for claim 18, the combined system of Mizuno, Hussain, Valtonen and Seo teaches wherein the plurality of ports belong to a programmable switch (paragraphs [0040]-[0041] describe back-end port which is part of a switch).
The combined system of Mizuno, Hussain, Valtonen and Seo fails to teach detecting an activation of a port of a plurality of ports; and in response to detecting the activation of the port, performing an NVMe discovery service to determine whether one or more new NVMe namespaces are available via the activated port.
However, it is well known in the art, to provide information about the availability of ports within a distributed storage system, as evidenced by Gupta.
Gupta discloses wherein a circuitry is further configured to:
detecting an activation of a port of a plurality of ports (paragraphs [0030]-[0031] describe a discovery controller returns an identification of one or more ports IO system to which a host may connect); and in response to detecting the activation of the port, performing an NVMe discovery service to determine whether one or more new NVMe namespaces are available via the activated port (paragraphs [0042]-[0043] describe the discovery controller sends an async event notification to the host, the notification tells the host that access to a particular namespace is not only available to ports P0 and P2 but now it is available to ports P5 and P7 because ports P5 and P7 are available on an appliance).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Gupta for providing data associated with ports and namespaces. The teachings of Gupta, when implemented in the Mizuno, Hussain, Valtonen and Seo system, will allow one of ordinary skill in the art to direct hosts to correct storage resources that correspond with ports and their associated namespaces. One of ordinary skill in the art would be motivated to utilize the teachings of Gupta in the Mizuno, Hussain, Valtonen and Seo system in order to establish a connection between hosts and non-volatile memory  and create and expose a volume as a namespace to hosts (Gupta: Abstract).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (US 2021/0034250) in view of Hussain (US 2015/0319243) and Valtonen (US 2021/0318828) further in view of Seo (US 2018/0121344) and further in view He et al. (US 2021/0194828), hereinafter He.

As for claim 8, the combined system of Mizuno, Hussain, Valtonen and Seo teaches all the limitations set forth above except wherein a programmable switch is a Top of Rack (ToR) switch for a plurality of NVMe nodes.
However, it is well known in the art, to utilize a top of rack switch, as evidenced by He.
He discloses wherein a programmable switch is a Top of Rack (ToR) switch for a plurality of NVMe nodes (Fig. 1; ToR Switch 104; paragraphs [0019]-[0020] describe ToR switch that includes a hardware-based P4 switch and software-based virtual network functions+control plane software, the ToR switch connects to compute server that includes a plurality of storage devices depicted as a variety of non-volatile storage devices).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of He for implementing a top of the rack switch in a storage system.  The teachings of He, when implemented in the Mizuno, Hussain, Valtonen and Seo system, will allow one of ordinary skill in the art to facilitate input/output requests between hosts and storage resources. One of ordinary skill in the art would be motivated to utilize the teachings of He in the Mizuno, Hussain, Valtonen and Seo system in order to support hardware-based forwarding of data traffic and storage traffic in cloud environments employing virtualization in compute servers and storage servers (He: paragraph [0028]).

As for claim 17, the combined system of Mizuno, Hussain, Valtonen and Seo teaches all the limitations set forth above except wherein a programmable switch is a Top of Rack (ToR) switch for a plurality of NVMe nodes.
However, it is well known in the art, to utilize a top of rack switch, as evidenced by He.
He discloses wherein a programmable switch is a Top of Rack (ToR) switch for a plurality of NVMe nodes (Fig. 1; ToR Switch 104; paragraphs [0019]-[0020] describe ToR switch that includes a hardware-based P4 switch and software-based virtual network functions+control plane software, the ToR switch connects to compute server that includes a plurality of storage devices depicted as a variety of non-volatile storage devices).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of He for implementing a top of the rack switch in a storage system.  The teachings of He, when implemented in the Mizuno, Hussain, Valtonen and Seo system, will allow one of ordinary skill in the art to facilitate input/output requests between hosts and storage resources. One of ordinary skill in the art would be motivated to utilize the teachings of He in the Mizuno , Hussain, Valtonen and Seo system in order to support hardware-based forwarding of data traffic and storage traffic in cloud environments employing virtualization in compute servers and storage servers (He: paragraph [0028]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (US 2021/0034250) in view of Hussain (US 2015/0319243) and Valtonen (US 2021/0318828) further in view of Seo (US 2018/0121344) and further in view of Pawar et al. (US 2021/0051751), hereinafter Pawar.

As for claim 14, the combined system of Mizuno, Hussain, Valtonen and Seo teaches wherein an NVMe node is a terminal unit (Mizuno: paragraph [0044] describes the remote physical storage devices).
The combined system of Mizuno, Hussain, Valtonen and Seo fails to teach
sending a message to a target terminal unit of the plurality of terminal units; determining whether a timeout value has been reached for receiving an acknowledgment of the sent message from the target terminal unit; and
in response to the timeout value being reached without receiving the acknowledgment from the target terminal unit, resending the message to the target terminal unit.
However, it is well known in the art, to check availability status of a terminal as evidenced by Pawar.
Pawar discloses
sending a message to a target terminal unit of a plurality of terminal units (paragraph [0013] describes a controller initiates a connection request to attempt to connect to a monitored cell of a group of two cells (monitored cell and backup cell)); 
determining whether a timeout value has been reached for receiving an acknowledgment of the sent message from the target terminal unit (paragraph [0013] and [0016]-[0017] describe the controller is unable to connect to the monitored cell, the connection attempt e.g. a ping request, is performed using pre-configured settings including a pre-configured periodicity of access attempt, when the ping response was not timely received or the ping response did not meet the properties in the stored configurations); and
in response to the timeout value being reached without receiving the acknowledgment from the target terminal unit, resending the message to the target terminal unit (paragraphs [0013] and [0017] describe if the controller is unable to connect to the monitored cell (e.g. the ping response did not meet the properties in the stored configuration), the controller makes additional attempts to connect to the monitored cell according to preconfigure settings).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Pawar for making additional attempts to connect to a monitored server. The teachings of Pawar, when implemented in the Mizuno, Hussain, Valtonen and Seo system, will allow one of ordinary skill in the art to determine availability status of a monitored server. One of ordinary skill in the art would be motivated to utilize the teachings of Pawar in the Mizuno, Hussain, Valtonen and Seo system in order to promptly detect an availability status of a device which prevents loss of services that are directed to an unavailable device. 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US 2021/0034250), hereinafter Mizuno in view of Hussain et al. (US 2015/0319243), hereinafter Hussain further in view of Seo et al. (US 2018/0121344), hereinafter Seo. 

As for claim 19, Mizuno teaches a network controller for a network including a plurality of Non-Volatile Memory express (NVMe) nodes (Fig. 3, storage controller 150, drive boxes 200-1 – 200-4; paragraphs [0058]-[0059] and [0062] describe storage controllers includes a link that connects the controllers to gain access to all of the drive boxes (i.e. NVMe nodes – see paragraph [0030])), the network controller comprising:
an interface configured to communicate with a plurality of programmable switches (Fig. 3, BE I/F 120A and PCle switches 205A, 205B; paragraphs [0039] and [0044]-[0045] describe the controllers include back-end interfaces that connect to the PCle switches located at the drive boxes);
means for
receiving a notification from a programmable switch of the plurality of programmable switches that one or more NVMe namespaces have become abnormal (paragraph [0066] describes the switch control module generates a message indicating the abnormality of the port in the drive to notify the processor of a storage controller of the abnormality of the port in the drive, the message includes information indicating a type of the abnormality)
Mizuno fails to teach
at least one memory storing a global mapping of active NVMe namespaces to physical blocks located in the plurality of NVMe nodes;
wherein abnormal includes inactive
means for:
updating the global mapping based on the received notification; and 
sending at least one notification of the update to at least one NVMe node.
However, it is well known in the art, to detect status of remote storage devices, as evidenced by Hussain.
Hussain discloses
wherein abnormal includes inactive (paragraph [0034] describes the storage proxy engine maintains an inactivity timer to determine inactivity state of the remote storage devices);
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Hussain for detecting an inactivity state of storage devices. The teachings of Hussain, when implemented in the Mizuno system, will allow one of ordinary skill in the art to manage availability status of NVMe drives. One of ordinary skill in the art would be motivated to utilize the teachings of Hussain in the Mizuno system in order to facilitate and manage read and write requests being directed and served by storage resources.
The combined system of Mizuno and Hussain fails to teach 
at least one memory storing a global mapping of active NVMe namespaces to physical blocks located in the plurality of NVMe nodes;
means for:
updating the global mapping based on the received notification; and 
sending at least one notification of the update to at least one NVMe node.
However, it is well known in the art, to modify a mapping table, as evidenced by Seo.
Seo discloses
at least one memory storing a global mapping of active NVMe namespaces to physical blocks located in the plurality of NVMe nodes (Fig. 14; paragraph [0099] describes a single mapping table includes a mapping between logical address spaces and a physical address spaces; paragraph [0118] describes the controller provides the current mapping table which is loaded into volatile memory included in the controller; and paragraph [0044] describes a namespace manager uses a single mapping table for creating and deleting namespace; paragraph [0132] describes a modified mapping table is provided to  the NVMe, thus, the mapping table is construed as a global mapping);
means for:
updating the global mapping based on the received notification (paragraph [0127]-[0129] describe the controller receives a request to delete one of a plurality of namespaces and performs an unmapping operation on mapping information of a namespace to be deleted and the metadata of a namespace may be deleted by the unmapping operation); 
sending at least one notification of an update to at least one NVMe node (paragraph [0131] describes the controller provides the modified mapping table to the NVMe).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Seo for updating a mapping table. The teachings of Seo, when implemented in the Mizuno and Hussain  system, will allow one of ordinary skill in the art to manage data storage capability. One of ordinary skill in the art would be motivated to utilize the teachings of Seo in the Mizuno and Hussain system in order to eliminate a need for a secondary lookup table and reducing system latencies when namespaces are removed from a mapping table.

As for claim 20, the combined system of Mizuno and Seo teaches all the limitations set forth above except means for identifying the at least one NVMe node using the global mapping, wherein the global mapping indicates which NVMe nodes have accessed an NVMe namespace associated with the inactive NVMe node.  
However, it is well known in the art, to utilize a mapping table to map NVMe namespaces of logical volumes, as evidenced by Hussain.
Hussain discloses
means for identifying the at least one NVMe node using the global mapping (paragraph [0031] describes the NVMe storage proxy engine establishes a lookup table that maps between the NVMe namespaces of the logical volumes and the remote physical storage devices), wherein the global mapping indicates which NVMe nodes have accessed an NVMe namespace associated with the inactive NVMe node (Fig. 3; paragraph [0031] describes relationship between NVMe namespaces and the physical storage volumes, one namespace corresponds to a logical volume that maps to a plurality of remote physical  storage volumes; paragraph [0034] describes the NVMe storage proxy engine maintains an inactivity timer on the logical volumes and namespaces mapped to the remote storage devices and to purge one or more logical volumes and namespaces that have been inactive).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Hussain for utilizing a lookup table to identify the relationship between namespaces and logical volumes that map to storage devices. The teachings of Hussain, when implemented in the Mizuno system, will allow one of ordinary skill in the art to manage availability status of NVMe drives. One of ordinary skill in the art would be motivated to utilize the teachings of Hussain in the Mizuno system in order to facilitate and manage read and write requests being directed and served by storage resources.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jacob et al. (US 2021/0191727) teach tuple checkout with notify in coordination namespace system
Klein et al. (US 2020/0073553) teach method for managing GUI of virtual NVMes entities in NVMe over Fabric appliance

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.T.N/Examiner, Art Unit 2459                                                                                                                                                                                                        
/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459